Citation Nr: 0619190	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to March 30, 2005, and a rating in excess of 30 percent 
thereafter, for service-connected asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
asbestosis and assigned a noncompensable evaluation effective 
from the date of claim, March 2002.  After additional 
development, pursuant to a November 2004 Board remand, a May 
2005 rating decision granted an increased rating of 30 
percent for asbestosis, effective March 30, 2005.

In November 2004 and September 2005, the Board remanded the 
matter for additional procedural and evidentiary development.

In June 2005, the veteran's representative asserted that the 
veteran had submitted medical evidence of treatment for 
asbestosis that predated the claim for service connection and 
that this evidence entitled the veteran to an earlier 
effective date for compensation.  Accordingly, this matter is 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  Prior to March 30, 2005, pulmonary function testing 
failed to demonstrate that the veteran's Forced Vital 
Capacity (FVC) was between 75 and 80 percent of what was 
predicted, or that his Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
between 66 and 80 percent of what was predicted.

2.  As of March 30, 2005, the evidence does not show the 
veteran has FVC of 50 to 64 percent predicted, DLCO (SB) of 
40 to 55 percent predicted or maximum exercise capacity of 15 
to 20 ml/kg/min. oxygen consumption with cardiorespiratory 
limitation.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating 
prior to March 30, 2005, and a rating in excess of 30 percent 
thereafter, for service-connected asbestosis have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.97, Diagnostic Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2002 and January 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance his contention:  The April 
2002 letter provided the legal criteria for entitlement to 
compensation, and the July 2005 letter told the veteran that 
entitlement to an increased evaluation required that the 
evidence show the disability had worsened.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that he was provided notice by means of the April 2002 letter 
prior to the adjudication of the claim of entitlement to 
service connection for asbestosis in August 2002, and the 
record contains May 2005 and February 2006 supplemental 
statements of the case following the January 2005 letter.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2002 and the January 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains numerous VA examination 
reports, detailed below, and a recent one from October 2005.  
Because the latter examination was sufficiently thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  The record contains private medical records 
from the Robert F. Brunst, M.D., and VA examination reports 
dated in June 2002, March 2005, and October 2005.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the January 2005 VCAA 
letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran alleges entitlement to an initial compensable 
disability rating prior to March 30, 2005, and a rating in 
excess of 30 percent thereafter, for service-connected 
asbestosis.  The veteran's service-connected asbestosis is 
evaluated under Diagnostic Code 6833.  Under these criteria, 
there are two factors used to determine the proper 
evaluation.  The factors include the Forced Vital Capacity 
(FVC) and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)).

Diagnostic Codes 6833 provides for the assignment of a 100 
percent rating where FVC is less than 50 percent predicted; 
or, where the DLCO (SB) is less than 40-percent predicted, 
or; where the maximum exercise capacity is less than 15 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation; or, where cor pulmonale or pulmonary 
hypertension, is present; or, where the veteran requires 
outpatient oxygen therapy.  A 60 percent rating is warranted 
where the evidence shows FVC of 50- to 64-percent predicted; 
or, DLCO (SB) of 40- to 55-percent predicted; or, maximum 
exercise capacity of 15 to 20 ml/kg/minute oxygen consumption 
with cardiorespiratory limitation.  A 30 percent rating is 
warranted where the evidence shows FVC of 65- to 74-percent 
predicted; or, DLCO (SB) of 56- to 65-percent predicted.  A 
10 percent rating is warranted where the evidence shows FVC 
of 75- to 80-percent predicted; or, DLCO (SB) of 66- to 80-
percent predicted.

The Board will initially address whether the veteran is 
entitled to a compensable  disability rating prior to March 
30, 2005, for his service-connected asbestosis.  The veteran 
has alleged that he is entitled to a compensable disability 
rating because he experienced chest pain and decreased 
exercise capacity.  He was also unable to secure life 
insurance and long term care insurance and had increased 
probability of experiencing lung cancer.  Prior to March 30, 
2005, the relevant medical evidence included private 
treatment records from Dr. Brunst and a June 2002 VA 
examination report.

In November 1998, the veteran was noted to have pleural 
plaques with calcification and minimal interstitial fibrosis.  
In December 1998, pulmonary function studies demonstrated 
that the veteran had FVC of 89 percent of that predicted.  
DLCO (SB)  and total lung capacity were mildly reduced at 85 
percent of predicted.  In October 2000, the veteran was noted 
to have mild obstructive lung disease.  A June 2002 VA 
examination noted bilateral calcified pleural plaques.  
Pulmonary function studies demonstrated that the veteran had 
FVC of 81.1 percent of that predicted and DLCO (SB) of 86.8 
percent of predicted.  

In light of the aforementioned evidence, the Board finds that 
a compensable evaluation is not warranted for the veteran's 
service-connected asbestosis prior to March 30, 2005.  The 
medical evidence of record does not demonstrate FVC of 75- to 
80-percent predicted; or, DLCO (SB) of 66- to 80-percent 
predicted.

In March 2005, to the veteran was afforded an additional VA 
examination.  At that time, pulmonary function tests 
demonstrated FVC of 78.9 percent of predicted and DLCO of 
62.2 percent of predicted.  Based upon these findings the RO 
held that a 30 percent disability rating was warranted as of 
March 30, 2005.

Subsequent medical evidence included an October 2005 VA 
pulmonary exercise evaluation, which was negative for 
exercise limited by ventilation.  The examiner noted that the 
veteran had normal exercise capacity; exercise was 
symptomatically limited by dyspnea and dizziness.  There was 
normal saturation during rest and no desaturation during 
exercise as evaluated by cutaneous oximetry.  

Accordingly, as of March 30, 2005, the Board finds that a 
disability rating in excess of 30 percent for service-
connected asbestosis is not warranted.  As shown above, as of 
March 30, 2005, the veteran's lung disability had not shown 
to be manifested by FVC of 64 percent, or less, of the value 
predicted; DLCO (SB) of 55 percent, or less, of the value 
predicted; or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption, with cardiorespiratory limitation.

In conclusion, an initial compensable disability rating prior 
to March 30, 2005, and a rating in excess of 30 percent 
thereafter, for service-connected asbestosis is not 
warranted.


ORDER

Entitlement to an initial compensable disability rating prior 
to March 30, 2005, and a rating in excess of 30 percent 
thereafter, for service-connected asbestosis is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


